DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 01/22/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Receipt of Applicant’s Preliminary Amendment filed on 02/10/2021 is acknowledged.  The Preliminary Amendment includes the amending of the abstract.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public Policy(a Policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-13, and 17 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 12-15, 17, and 19 of U.S. Patent 10,515,120 (herein referred to as “Spears”). 
Spears.  Both claims recite substantially similar limitations regarding the determination of influencers.
Application Claim 1
U.S. Patent 10,515,120 Claim 1
1.  A computer-implemented method, comprising: 
A)  calculating a similarity score for each of a plurality of items and a particular item; 
B)  determining a score for each person in a pool for each of the plurality of items; 
C)  wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
D)  for each person, calculating a permission score for the particular item based on similarity scores for items and that person's score for items; 
E)  wherein a permission to one or more people based on said permission scores.




1.  A computer-implemented method of identifying an influencer for a particular item from a pool of people based on past interactions with one or more items, comprising: 
A)  calculating a similarity score for each of a plurality of items and a particular item based on a comparison of metrics of the particular item and metrics of each of the plurality of items (Corresponds to Limitation A); 
B)  determining an affinity score for each person in the pool of people for each of the plurality of items (Corresponds to Limitation Corresponds to Limitation A); 
C)  wherein the affinity score is a measure of a user's prescience that is calculated based on a product of (1) an earliness of interaction metric based on an earliness of interaction of each person in the pool with each of the plurality of items relative to a total number of interactions with that item and (2) an interactions metric based on a number of total interactions associated with each of the plurality of items relative to a number of interactions with the plurality of items (Corresponds to Limitation C); 
D)  for each person in the pool of people, calculating a similar item affinity score for the particular item based on the similarity score for each item and the affinity score for that item (Corresponds to Limitation D); 
E)  identifying the influencer based on the similar item affinity scores for each person in the pool of people (Corresponds to Limitation E); 
F)  wherein a permission is granted relative to the influencer based on said Corresponds to Limitation E).

Spears also determines influencers.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 2 of the instant application substantially recites the limitations of claim 2 of Spears.  Both claims recite substantially similar limitations regarding the use of time metrics.
Application Claim 2
U.S. Patent 10,515,120 Claim 2
2. The method of claim 1, 
A)  wherein the permission scores are further based on an amount of time of interaction metric.




2.  The method of claim 1, 
A)  wherein the affinity score between a particular person and a first item is based on an amount of time that the particular person has interacted with the first item (Corresponds to Limitation A).

However, the cited patent of Spears also uses time metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 3 of the instant application substantially recites the limitations of claim 3 of Spears.  Both claims recite substantially similar limitations regarding the defining of time metrics.
Application Claim 3
U.S. Patent 10,515,120 Claim 3
3. The method of claim 2, 
A)  wherein the amount of time of interaction metric for a particular person is relative to other people in the pool of people.




3.  The method of claim 2, 
A)  wherein the amount of time is a relative amount of time compared to amounts of time that other people have interacted with the first item (Corresponds to Limitation A).

However, the cited patent of Spears also uses defines times metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 4 of the instant application substantially recites the limitations of claim 12 of Spears.  Both claims recite substantially similar limitations regarding the defining of time metrics.
Application Claim 4
U.S. Patent 10,515,120 Claim 12
4. The method of claim 2, 
A)  wherein the amount of time of interaction metric is based on viewing or listening times.




12.  The method of claim 2, 
A)  wherein the amount of time that the particular person has interacted with the first item is time that the particular person spent viewing or listening to the first item (Corresponds to Limitation A).

However, the cited patent of Spears also uses defines time metrics.
Spears.  Both claims recite substantially similar limitations regarding the defining of time metrics.
Application Claim 5
U.S. Patent 10,515,120 Claim 13
5. The method of claim 2, 
A)  wherein the amount of time of interaction metric is based on website or advertisement viewing times.




13.  The method of claim 2, 
A)  wherein the amount of time that the particular person has interacted with the first item is time that the particular person spent interacting with a website or advertisement containing the first item (Corresponds to Limitation A).

However, the cited patent of Spears also uses defines time metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 6 of the instant application substantially recites the limitations of claim 4 of Spears.  Both claims recite substantially similar limitations regarding the defining of interaction metrics.
Application Claim 6
U.S. Patent 10,515,120 Claim 4
6. The method of claim 1, 
A)  wherein the earliness of interaction metric is based on conversions of items.




4.  The method of claim 1, 
A)  wherein the affinity score between a particular person and the first item is based on a conversion of the first item by the particular person (Corresponds to Limitation A).

However, the cited patent of Spears also uses defines interaction metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 7 of the instant application substantially recites the limitations of claim 5 of Spears.  Both claims recite substantially similar limitations regarding the defining of interaction metrics.
Application Claim 7
U.S. Patent 10,515,120 Claim 5
7. The method of claim 6, 
A)  wherein conversions comprise purchases or rentals of items.




5.  The method of claim 4, 
A)  wherein the conversion is a purchase or rental of the first item by the particular person (Corresponds to Limitation A).

However, the cited patent of Spears also uses defines interaction metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 8 of the instant application substantially recites the limitations of claim 6 of Spears.  Both claims recite substantially similar limitations regarding the defining of permissions.
Application Claim 8
U.S. Patent 10,515,120 Claim 6

A)  wherein the permission has an associated type that identifies whether the permission is an exclusive permission or a non-exclusive permission.




6.  The method of claim 1, further comprising 
A)  granting a permission that has an associated type that identifies whether the granted permission is an exclusive permission or a non-exclusive permission (Corresponds to Limitation A).

However, the cited patent of Spears also uses defines permissions.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 9 of the instant application substantially recites the limitations of claim 7 of Spears.  Both claims recite substantially similar limitations regarding the defining of permissions.
Application Claim 9
U.S. Patent 10,515,120 Claim 7
9. The method of claim 1, 
A)  wherein the permission is limited to a particular geographic area.




7.  The method of claim 1, further comprising 
A)  granting a permission that is limited to a particular geographic area (Corresponds to Limitation A).

However, the cited patent of Spears also uses defines permissions.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 10 of the instant application substantially recites the limitations of claim 9 of Spears.  Both claims recite substantially similar limitations regarding the defining of items.
Application Claim 10
U.S. Patent 10,515,120 Claim 9
10. The method of claim 1, 
A)  wherein the particular item is accessible as a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book.




9.  The method of claim 1, 
A)  wherein the particular item is a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book (Corresponds to Limitation A).

However, the cited patent of Spears also uses defines items.
Claim 11 is rejected as being substantially similar to claim 14 of Spears as explained in the rejection of claim 1 above.
Claim 12 is rejected as being substantially similar to claim 15 of Spears as explained in the rejection of claim 2 above.
Claim 13 is rejected as being substantially similar to claim 17 of Spears as explained in the rejection of claim 6 above.
Spears as explained in the rejection of claim 1 above.
8.	Claims 1-17 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,902,064 (herein referred to as “Brandstetter”). 
9.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 1 of the instant application substantially recites the limitations of claim 1 of Brandstetter.  Both claims recite substantially similar limitations regarding the determination of influencers.
Application Claim 1
U.S. Patent 10,902,064 Claim 1
1.  A computer-implemented method, comprising: 
A)  calculating a similarity score for each of a plurality of items and a particular item; 
B)  determining a score for each person in a pool for each of the plurality of items; 
C)  wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
D)  for each person, calculating a permission score for the particular item based on similarity scores for items and that person's score for items; 
E)  wherein a permission to one or more people based on said permission scores.




1.  A computer-implemented method of identifying an influencer for a particular item from a pool of people, comprising: 
A)  calculating a similarity score for each of a plurality of items and the particular item based on a comparison of metrics (Corresponds to Limitation A); 
B)  determining a prescience score for each person in the pool for each of the plurality of items (Corresponds to Limitation B); 
C)  wherein prescience scores are calculated based on a product of (1) an earliness of interaction metric and (2) a number of interactions metric (Corresponds to Limitation C); D)  for each person in the pool of people, calculating a simulated prescience score for the particular item based on similarity scores for items and that person's prescience score for items (Corresponds to Limitation D); 
E)  identifying the influencer based on the simulated prescience scores (Corresponds to Limitation E); 
F)  wherein a permission is granted relative to the influencer based on said identifying (Corresponds to Limitation E).

However, the cited patent of Brandstetter also determines influencers.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 2 of the instant application substantially recites the limitations of claim 2 of Brandstetter.  Both claims recite substantially similar limitations regarding the use of time metrics.
Application Claim 2
U.S. Patent 10,902,064 Claim 2
2. The method of claim 1, 






Corresponds to Limitation A).

Brandstetter also uses time metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 3 of the instant application substantially recites the limitations of claim 3 of Brandstetter.  Both claims recite substantially similar limitations regarding the defining of time metrics.
Application Claim 3
U.S. Patent 10,902,064 Claim 3
3. The method of claim 2, 
A)  wherein the amount of time of interaction metric for a particular person is relative to other people in the pool of people.




3.  The method of claim 2, 
A)  wherein the amount of time of interaction metric for a particular person is relative to other people in the pool of people (Corresponds to Limitation A).

However, the cited patent of Brandstetter also uses defines times metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 4 of the instant application substantially recites the limitations of claim 4 of Brandstetter.  Both claims recite substantially similar limitations regarding the defining of time metrics.
Application Claim 4
U.S. Patent 10,902,064 Claim 4
4. The method of claim 2, 
A)  wherein the amount of time of interaction metric is based on viewing or listening times.




4.  The method of claim 2, 
A)  wherein the amount of time of interaction metric is based on viewing or listening times (Corresponds to Limitation A).

However, the cited patent of Brandstetter also uses defines time metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 5 of the instant application substantially recites the limitations of claim 5 of Brandstetter.  Both claims recite substantially similar limitations regarding the defining of time metrics.
Application Claim 5
U.S. Patent 10,902,064 Claim 5
5. The method of claim 2, 
A)  wherein the amount of time of interaction metric is based on website or advertisement viewing times.





A)  wherein the amount of time of interaction metric is based on website or Corresponds to Limitation A).

Brandstetter also uses defines time metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 6 of the instant application substantially recites the limitations of claim 6 of Brandstetter.  Both claims recite substantially similar limitations regarding the defining of interaction metrics.
Application Claim 6
U.S. Patent 10,902,064 Claim 6
6. The method of claim 1, 
A)  wherein the earliness of interaction metric is based on conversions of items.




6.  The method of claim 1, 
A)  wherein the earliness of interaction metric is based on conversions of items (Corresponds to Limitation A).

However, the cited patent of Brandstetter also uses defines interaction metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 7 of the instant application substantially recites the limitations of claim 7 of Brandstetter.  Both claims recite substantially similar limitations regarding the defining of interaction metrics.
Application Claim 7
U.S. Patent 10,902,064 Claim 7
7. The method of claim 6, 
A)  wherein conversions comprise purchases or rentals of items.




7.  The method of claim 6, 
A)  wherein conversions comprise purchases or rentals of items (Corresponds to Limitation A).

However, the cited patent of Brandstetter also uses defines interaction metrics.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 8 of the instant application substantially recites the limitations of claim 8 of Brandstetter.  Both claims recite substantially similar limitations regarding the defining of permissions.
Application Claim 8
U.S. Patent 10,902,064 Claim 8
8. The method of claim 1, 
A)  wherein the permission has an associated type that identifies whether the permission is an exclusive permission or a non-exclusive permission.




8.  The method of claim 1, further comprising 
A)  wherein the permission has an associated type that identifies whether the permission is an exclusive permission or a non-exclusive permission (Corresponds to Limitation A).

However, the cited patent of Brandstetter also uses defines permissions.
Brandstetter.  Both claims recite substantially similar limitations regarding the defining of permissions.
Application Claim 9
U.S. Patent 10,902,064 Claim 9
9. The method of claim 1, 
A)  wherein the permission is limited to a particular geographic area.




9.  The method of claim 1, further comprising 
A)  wherein the permission that is limited to a particular geographic area (Corresponds to Limitation A).

However, the cited patent of Brandstetter also uses defines permissions.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 10 of the instant application substantially recites the limitations of claim 9 of Brandstetter.  Both claims recite substantially similar limitations regarding the defining of items.
Application Claim 10
U.S. Patent 10,902,064 Claim 10
10. The method of claim 1, 
A)  wherein the particular item is accessible as a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book.




10.  The method of claim 1, 
A)  wherein the particular item is accessible as a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book (Corresponds to Limitation A).

Claim 11 is rejected as being substantially similar to claim 11 of Brandstetter as explained in the rejection of claim 1 above.
Claim 12 is rejected as being substantially similar to claim 12 of Brandstetter as explained in the rejection of claim 2 above.
Claim 13 is rejected as being substantially similar to claim 13 of Brandstetter as explained in the rejection of claim 6 above.
Claim 14 is rejected as being substantially similar to claim 14 of Brandstetter as explained in the rejection of claim 8 above.
Claim 15 is rejected as being substantially similar to claim 15 of Brandstetter as explained in the rejection of claim 9 above.
Claim 16 is rejected as being substantially similar to claim 16 of Brandstetter as explained in the rejection of claim 10 above.
Claim 17 is rejected as being substantially similar to claim 17 of Brandstetter as explained in the rejection of claim 1 above.
Claim Objections
10.	Claims 1, 11, and 17 are objected to because of the following informalities:  Specifically, the limitation “wherein a permission to one or more people based on said to one or more people is based on said permission scores”  Appropriate correction is required.
Claims 2-10 and 12-16 are objected to for incorporating the deficiencies of independent claims 1 and 11 respectively.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
12.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
13.	Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Specifically, the instant specification (and/or the parent applications) provide no support whatsoever regarding the term “permission scores”.  Rather, the specification has support for the concept of identifying influencers and granting those influencers permissions based off of determined prescience scores (which are used to identify influencers (See Figure 16, See also Paragraphs 224-229 (for determining influencers via the use of prescience scores) and 260 (for granting permissions/licenses to influencers) of corresponding PGPUB 2021/0141837)).  Thus, the claimed “permission scores” are deemed new matter.  
	For the purposes of examining the instant application, the examiner interprets the deemed new matter of permissions scores as influencer scores. 
Claims 2-10 and 12-16 are rejected to for incorporating the deficiencies of independent claims 1 and 11 respectively.
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
15.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
16.	Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed “similarity scores” in the limitation “for each person, calculating a permission score for the particular item based on similarity scores for items and that person's score for items” refers to the earlier a similarity score for each of a plurality of items and a particular item”.
Claims 2-10 and 12-16 are rejected to for incorporating the deficiencies of independent claims 1 and 11 respectively.
Claim Rejections - 35 USC § 101
17.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.	
18.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-17 are directed to a method, system, and non-transitory computer readable medium respectively. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. The examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity, specifically performing the legal duties of determining permissions/licenses.
The examiner further notes that claim 1 recites a method for determining permissions based on metrics which is similar to themes defined above of method of organizing human activity such as performing legal duties (e.g. determining permissions of a licensable product), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as performing legal duties. The limitations, substantially comprising the body of the claim, recite a standard process of determining permissions based on metrics.  The examiner notes that the claimed invention organizes information related to permissions/licenses of products. Traditionally, attorneys or anyone else involved in the field of law would determine permissions/licenses regarding products. Attorneys or anyone else involved in the field of law determine permissions/licenses with respect to products. Because the limitations above closely follow the steps standard in determining licenses/permissions and performing legal duties, and the steps of the claims involve 
Claim 1:
A computer-implemented method, comprising
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., a computer, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
calculating a similarity score for each of a plurality of items and a particular item; 
determining a score for each person in a pool for each of the plurality of items, wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
for each person, calculating a permission score for the particular item based on similarity scores for items and that person's score for items; 
wherein a permission to one or more people based on said permission scores
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically performing the legal duties of determining permissions/licenses.  Attorneys have determined permissions/licenses long before the invention of computers. The mere nominal recitation of generic computer components such as a computer, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the performing the legal duties of determining permissions/licenses. The examiner notes that permissions/licenses were determined long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, permissions/licenses in the legal field has been standard in the industry. Attorneys determine licenses/permissions. The instant application is directed to a determining of permissions/licenses based on metrics. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of performing the legal duties of determining permissions/licenses on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-10 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the performing the legal duties of determining permissions/licenses of the steps of claim 1 and do not amount to significantly more.
Specifically, claim 2 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 3 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 4 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  

Moreover, claim 6 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 1 by defining the interaction metric and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 7 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 1 by defining the interaction metric and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 8 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 1 by defining the type of permission/license and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 9 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 1 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 10 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 1 by defining the product that is to be licensed/have permissions and can be performed by the human mind and does not amount to significantly more.  
Claim 11:
A computer-implemented system, comprising: one or more data processors; a computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps of a method
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., one or more data processors, computer-readable medium, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
that include:  calculating a similarity score for each of a plurality of items and a particular item; 
determining a score for each person in a pool for each of the plurality of items, wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
for each person, calculating a permission score for the particular item based on similarity scores for items and that person's score for items; 
wherein a permission to one or more people based on said permission scores
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically performing the legal duties of determining permissions/licenses.  Attorneys have determined permissions/licenses long before the invention of computers. The mere nominal recitation of generic computer components such as one or more data processors, computer-readable medium, etc, does not take 
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the performing the legal duties of determining permissions/licenses. The examiner notes that permissions/licenses were determined long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, permissions/licenses in the legal field has been standard in the industry. Attorneys determine licenses/permissions. The instant application is directed to a determining of permissions/licenses based on metrics. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a system instructing the reader to implement the identified system of performing the legal duties of determining permissions/licenses on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “one or more data processors”, “computer-readable medium” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any 
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 12-16 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the performing the legal duties of determining permissions/licenses of the steps of claim 11 and do not amount to significantly more.
Specifically, claim 12 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 11 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 13 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 11 by defining the interaction metric and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 14 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 11 by defining the type of permission/license and can be performed by the human mind and does not amount to significantly more.  
Additionally claim 15 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 11 by defining the type of permission/license and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 16 is simply further defining the abstract idea of determining permissions/licenses of the steps of claim 11 by defining the product that is to be licensed/have permissions and can be performed by the human mind and does not amount to significantly more.  
Claim 17:
A non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps of a method
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., one or more data processors), does not take the claim out of the certain methods of organizing human activity grouping.
the steps comprising: calculating a similarity score for each of a plurality of items and a particular item; 
determining a score for each person in a pool for each of the plurality of items, wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
for each person, calculating a permission score for the particular item based on similarity scores for items and that person's 
wherein a permission to one or more people based on said permission scores
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically performing the legal duties of determining permissions/licenses.  Attorneys have determined permissions/licenses long before the invention of computers. The mere nominal recitation of generic computer components such as one or more data processors, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the performing the legal duties of determining permissions/licenses. The examiner notes that permissions/licenses were determined long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, permissions/licenses in the legal field has been standard in the industry. Attorneys determine licenses/permissions. The instant application is directed to a determining of permissions/licenses based on metrics. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a non-transitory computer readable medium instructing the reader to implement the identified non-transitory computer readable medium of performing the legal duties of determining permissions/licenses on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “one or more data processors”, “computer-readable medium” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the 
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
21.	Claims 1, 6-7, 10-11, 13, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604).
22.	Regarding claims 1, 11, and 17, Park teaches a computer-implemented method, computer-implemented system, and non-transitory computer-readable medium comprising:
A)  calculating a similarity score for each of a plurality of items and a particular item (Paragraphs 26-27 and 38); 
B)  determining a score for each person in a pool for each of the plurality of items (Paragraph 38); 
D)  based on similarity scores for items and that person's score for items (Paragraphs 26-27 and 38).
	The examiner notes that Park teaches “calculating a similarity score for each of a plurality of items and a particular item” as “As each column of matrix R is a unit-length vector, the cosine similarity between an item i and item j can be defined as cos(i,j)=.SIGMA..sub.u.epsilon.Vr.sub.uir.sub.uj, item i represents an item a user has consumed and item j represents a candidate item that might be recommended to the user. In some instances, the cosine similarity might be defined by few common users. For example, item i and j might have only been rated by two users each and only one common user who rated both items. In such an instance, the cosine similarity of item i and j will be 0.5.  A technique of the present invention includes "penalizing" or lessening the importance given to a cosine similarity based on only a few common users. Common means of penalizing include determining… where c.sub.ij and .gamma. are the number of common users rating both items and a shrinkage parameter. Note that if Park teaches “determining a score for each person in a pool for each of the plurality of items” as “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each candidate item can be determined as the summation of affinity weights between the candidate item and each user feature of the user and/or each item the user has consumed. For example, the affinity score of an item j for a user u can be defined as… The item or items that have the highest affinity score can then be recommended to the user” (Paragraph 38).  The examiner further notes that the calculated affinity score for each item to the user teaches the claimed score.  Moreover, the system of Park is clearly directed towards multiple users such that affinity scores for each user will be calculated and recommended items will be directed to each user based on the highest affinity score.  The examiner further notes that Park teaches “based on similarity scores for items and that person's score for items” as “As each column of matrix R is a unit-length vector, the cosine similarity between an item i and item j can be defined as cos(i,j)=.SIGMA..sub.u.epsilon.Vr.sub.uir.sub.uj, item i represents an item a user has consumed and item j represents a candidate item that might be recommended to the user. In some instances, the cosine similarity might be defined by few common users. For example, item i and j might have only been rated by two users each and only one common user who rated both items. In such an instance, the cosine similarity of item i and j will be 0.5.  A technique of the present invention includes "penalizing" or lessening the importance given to a cosine similarity based on only a few common users. Common means of penalizing include determining… where c.sub.ij and .gamma. are the number of common users rating both items and a shrinkage parameter. Note that if c.sub.ij>>.gamma., cos(i,j)'.apprxeq.cos(i,j) and if c.sub.ij<<.gamma., cos(i,j)'.apprxeq.0. .gamma. can be determined based on cross validation testing to determine a value that provides the highest performance based on system implementation preferences, for example .gamma.=50.  Then for each item, the top K nearest neighbor items based on the cosine similarity can be determined. The list of nearest neighbor items of an item is a list of candidate items that have the strongest affinity towards the item” (Paragraphs 26-27), and “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each 
	Park does not explicitly teach:
C)  wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric;
D)  for each person, calculating a permission score for the particular item;
E)  wherein a permission to one or more people based on said permission scores.
	Gross, however, teaches “wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric” as “FIG. 2A is a flow chart illustrating the steps performed by a trendsetter identification process implemented in accordance with one exemplary embodiment of the present invention. As seen there, a first step 210 examines which items are the most popular within the community at a given time, which may be the present, or some prior date. It should be apparent that the process can be executed to identify trendsetters for a single items, multiple items, or items within a larger logical grouping, such as a category or sub-category of items. For example, an item might be a particular title of a book; a category of books might be logically grouped by artist, genre, publisher, etc.  It should be clear that "popularity" of an item (or items) could be measured by reference to numbers of units sold, a number of units rented, a number of page views, a number of queries, a number of messages, etc., and the degree by which an item is deemed to be popular can be measure in any number of ways, including, for example, a percentage. Thus, in the present example, an item is deemed "popular" when it is among the top 10, or among the top 10% of items. Other applications are likely to use other benchmarks for determining popularity” (Paragraphs 101-102), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that is not simply a constant. For instance, if M is 500, a person may receive a score of 10 for being in the top 100 adopters, and a score of only 5 for being between the top 100 and top 500. The person may in fact receive a score equal to his/her actual adoption number within the population. Similar examples will be apparent to those skilled in the art” (Paragraph 125), and “FIG. 4 is a time chart illustrating a typical adoption rate of a new item within an online community, identifying particular regions where subscribers behave as early adopters, middle adopters and “for each person, calculating a permission score for the particular item” as “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that is not simply a constant. For instance, if M is 500, a person may receive a score of 10 for being in the top 100 adopters, and a score of only 5 for being between the top 100 and top 500. The person may in fact receive a score equal to his/her actual adoption number within the population. Similar examples will be apparent to those skilled in the art” (Paragraph 125), and “FIG. 4 is a time chart illustrating a typical adoption rate of a new item within an online community, identifying particular regions where subscribers behave as early adopters, middle adopters and late adopters. This last category, which may be described as "trend laggards" may also be useful to identify as well, for a variety of reasons” (Paragraph 170), and “wherein a permission to one or more people based on said permission scores” as “The list of trendsetter members is used to identify members entitled to incentives and/or rewards from an operator of a website for the online community” (Paragraph 20), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that is not simply a constant. For instance, if M is 500, a person may receive a score of 10 for being in the top 100 adopters, and a score of only 5 for being between the top 100 and top 500. The person may in fact receive a score equal to his/her actual adoption number within the population. Similar examples will be apparent to those skilled in the art” (Paragraph 125), and “FIG. 4 is a time chart illustrating a typical adoption rate of a new item within an online community, identifying particular regions where subscribers behave as early adopters, middle adopters and late adopters. This last category, which may be described as "trend laggards" may also be useful to identify as well, for a variety of reasons” (Paragraph 170).    
	The examiner further notes that as explained in the 112 rejection above, the claimed “permission score” has not support whatsoever in the instant specification and is deemed new matter (indeed, the term “permission score” does not even appear in the Gross teach the claimed “permission score” in the broadest reasonable interpretation.  Indeed, granted incentives/rewards (i.e. “permissions”) are granted to identified trendsetters.  Additionally, the examiner further notes that Gross teaches that the computing of the total number of units sold, views, etc. (i.e. number of interactions) and the identification of early adopters via determined "adoption times" teaches an example of the claimed "earliness of interaction metric".  Furthermore, the subsequent calculation of a trendsetter score (i.e. “prescience”) can be based on “earliness” as described in the citation of Paragraph 125 (see above).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Gross’s would have allowed Park’s to provide a method for allowing users of an online community to benefit from the prescience of trendsetters, as noted by Gross (Paragraph 80).

Regarding claims 6 and 13, Park does not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the earliness of interaction metric is based on conversions of items.
	Gross, however, teaches “wherein the earliness of interaction metric is based on conversions of items” as “FIG. 2A is a flow chart illustrating the steps performed by a trendsetter identification process implemented in accordance with one exemplary embodiment of the present invention. As seen there, a first step 210 examines which items are the most popular within the community at a given time, which may be the present, or some prior date. It should be apparent that the process can be executed to identify trendsetters for a single items, multiple items, or items within a larger logical grouping, such as a category or sub-category of items. For example, an item might be a particular title of a book; a category of books might be logically grouped by artist, genre, publisher, etc.  It should be clear that "popularity" of an item (or items) could be measured by reference to numbers of units sold, a number of units rented, a number of page views, a number of queries, a number of messages, etc., and the degree by which an item is deemed to be popular can be measure in any number of ways, including, for example, a percentage. Thus, in the present example, an item is deemed "popular" when it is among the top 10, or among the top 10% of items. Other applications are likely to use other benchmarks for determining popularity” (Paragraphs 101-102), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that 
	The examiner further notes that the identification of early adopters via determined "adoption times" teaches an example of the claimed "earliness of interaction metric".  Such an “adoption” entails a conversion of an item.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Gross’s would have allowed Park’s to provide a method for allowing users of an online community to benefit from the prescience of trendsetters, as noted by Gross (Paragraph 80).

Regarding claim 7, Park does not explicitly teach a computer-implemented method comprising:
A)  wherein the conversion is a purchase or rental of the first item by the particular person.
	Gross, however, teaches “wherein the conversion is a purchase or rental of the first item by the particular person” as “FIG. 2A is a flow chart illustrating the steps performed by a trendsetter identification process implemented in accordance with one exemplary embodiment of the present invention. As seen there, a first step 210 examines which items are the most popular within the community at a given time, which may be the present, or some prior date. It should be apparent that the process can be executed to identify trendsetters for a single items, multiple items, or items within a larger logical grouping, such as a category or sub-category of items. For example, an item might be a particular title of a book; a category of books might be logically grouped by artist, genre, publisher, etc.  It should be clear that "popularity" of an item (or items) could be measured by reference to numbers of units sold, a number of units rented, a number of page views, a number of queries, a number of messages, etc., and the degree by which an item is deemed to be popular can be measure in any number of ways, including, for example, a percentage. Thus, in the present example, an item is deemed "popular" when it is among the top 10, or among the top 10% of items. Other applications are likely to use other benchmarks for determining popularity” (Paragraphs 101-102), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 
	The examiner further notes that the identification of early adopters via determined "adoption times" teaches an example of the claimed "earliness of interaction metric".  Such an “adoption” entails a conversion (i.e. rentals, sale, etc.) of an item.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Gross’s would have allowed Park’s to provide a method for allowing users of an online community to benefit from the prescience of trendsetters, as noted by Gross (Paragraph 80).

	Regarding claims 10 and 16, Park further teaches a computer-implemented method and computer-implemented system comprising:
A)  wherein the particular item is accessible as a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book (Paragraph 23).
	The examiner notes that Park teaches “wherein the particular item is accessible as a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book” as “The term "item" can also refer to tangible products such as DVDs, clothing, or consumer electronics, or to services such as travel or financial advice. One of ordinary skill in the art will appreciate that what the term "item" can refer to in the context of this disclosure is virtually limitless” (Paragraph 23).  The examiner further notes that a DVD is an example of a physical video copy.
s 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604) as applied to claims 1, 6-7, 10-11, 13, and 16-17 above, and further in view of Goodwin et al. (U.S. PGPUB 2003/0135818).
24.	Regarding claims 2 and 15, Park and Gross do not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the permission scores are further based on an amount of time of interaction metric.
	Goodwin, however, teaches “wherein the permission scores are further based on an amount of time of interaction metric” as “The document may be associated with the user when the user creates, edits, views or otherwise accesses the document. An actions record may be maintained, step 106. The actions record may identify actions that have been performed on a document by a user, time of action, duration of action, and other criteria. Based on actions performed on the document by a user and the category or categories assigned to the document, a user affinity may be determined, step 108. The user affinity may be a score calculated based on the user's actions regarding a particular document and the categories assigned to the document as described in further detail below with reference to FIG. 2” (Paragraph 26).
	The examiner further notes that the secondary reference of Goodwin teaches the concept that duration (i.e. amount of time) of interactions can be used as a basis for calculating scores. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Goodwin’s would have allowed Park’s and Gross’s to provide a method for more accurately discerning user affinities, as noted by Goodwin (Paragraph 5).
25.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604) as applied to claims 1, 6-7, 10-11, 13, and 16-17 above, and further in view of Goodwin et al. (U.S. PGPUB 2003/0135818) as applied to claims 2 and 15 above, and further in view of 
26.	Regarding claim 3, Park, Gross, and Goodwin do not explicitly teach a computer-implemented comprising:
A)  wherein the amount of time of interaction metric for a particular person is relative to other people in the pool of people.
	Neuneier, however, teaches “wherein the amount of time of interaction metric for a particular person is relative to other people in the pool of people” as “the duration an average user is expected to stay on a web page may be calculated by taking all durations and the text length into consideration allowing a comparison of the 
	The examiner further notes that the secondary reference of Neuneier teaches that duration of a user can be compared to the durations of other users.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Neuneier’s would have allowed Park’s, Gross’s, and Goodwin’s to provide a method for making durations better comparable to one another, as noted by Neuneier (Paragraph 36).
27.	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604) as applied to claims 1, 6-7, 10-11, 13, and 16-17 above, and further in view of Goodwin et al. (U.S. PGPUB 2003/0135818) as applied to claims 2 and 15 above, and further in view of Ramer et al. (U.S. PGPUB 2007/0061332).
28.	Regarding claim 4, Park, Gross, and Goodwin do not explicitly teach a computer-implemented method comprising:
A)  wherein the amount of time of interaction metric is based on viewing or listening times.
	Ramer, however, teaches “wherein the amount of time of interaction metric is based on viewing or listening times” as “The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics” (Paragraph 54).
	The examiner further notes that the secondary reference of Ramer teaches that duration can include the duration of viewing (i.e. time spent viewing).  The combination would have expanded Goodwin’s duration to include time spent viewing videos.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Ramer’s would have allowed Park’s, Gross’s, and Goodwin’s to provide a method for enhancing usage tracking, as noted by Ramer (Paragraph 55).

Regarding claim 5, Park, Gross, and Goodwin do not explicitly teach a computer-implemented method comprising:

	Ramer, however, teaches “wherein the amount of time of interaction metric is based on website or advertisement viewing times” as “The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics” (Paragraph 54) and “Implicit preferences of users may also be collected by recording all pages that are visited by users and the frequency and/or duration of each visit” (Paragraph 64).
	The examiner further notes that the secondary reference of Ramer teaches that duration can include the duration of viewing (i.e. time spent viewing).  The combination would have expanded Goodwin’s duration to include time spent viewing videos.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Ramer’s would have allowed Park’s, Gross’s, and Goodwin’s to provide a method for enhancing usage tracking, as noted by Ramer (Paragraph 55).
29.	Claims 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604) as applied to claims 1, 6-7, 10-11, 13, and 16-17 above, and further in view of Block et al. (U.S. PGPUB 2006/0064367).
30.	Regarding claims 8 and 14, Park and Gross do not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the permission has an associated type that identifies whether the permission is an exclusive permission or a non-exclusive permission.
	Block, however, teaches “wherein the permission has an associated type that identifies whether the permission is an exclusive permission or a non-exclusive permission” as “as stated above, a patent may generally include a right to exclude others from practicing the invention. Inherent in the right to exclude may be the right to license particular entities to practice the invention, usually in return for compensation, such as licensing fees. Further, different types of licenses may be 
	The examiner further notes that the secondary reference of Block teaches the well-known legal concept of granting exclusive and/or nonexclusive license rights (i.e. permissions).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Block’s would have allowed Park’s and Gross’s to provide a method for more flexibility in assigning rights, as noted by Block (Paragraph 19).
31.	Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604) as applied to claims 1, 6-7, 10-11, 13, and 16-17 above, and further in view of Martinez et al. (U.S. PGPUB 2008/0115228).
32.	Regarding claim 7, Park and Gross do not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the permission is limited to a particular geographic area.
	Martinez, however, teaches “wherein the permission is limited to a particular geographic area” as “In another aspect the indication of access rights comprises an indication of a geographical limitation. In yet another aspect, the indication of access rights comprises an indication of a rendering device limitation” (Paragraph 7) and “the rights holder can select whether the distribution of rights or the rights that are being granted for a specific content item or bulk of content items is to be global or very specific territory. In other words, a rights holder can specify the geographical scope of coverage that is provided with the granting of a right or rights associated with the content item. In one embodiment, the rights holder is provided with a radio button 902 and a radio button 904 in order to make a selection of whether the rights are to be made global or per territory. If the rights holder selects radio button 902, the rights are generally assigned globally and further, if the rights holder wants to exclude certain territories, the rights holder can select one or more drop-down menus 906. For example, the rights holder may select to extend specific rights globally except for the United Kingdom and France. In addition, if further territories are to be added, the user interface 900 can provide a button 912 that allows adding additional drop-down menu items 906 so as to enter additional territories that are to be accepted from a global coverage of the license. Furthermore, in another embodiment, the rights holder may select radio button 904 to select specific territories of coverage of the associated rights. Therefore, once 
	The examiner further notes that the secondary reference of Martinez teaches the concept of granting rights (i.e. permissions) to specific geographic areas.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Martinez’s would have allowed Park’s and Gross’s to provide a method for allowing for more flexibility in managing rights to assets, as noted by Martinez (Paragraph 4).
Conclusion
33.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,483,846 issued to Kumar et al. on 27 January 2009.  The subject matter disclosed therein is pertinent to that of claims 1-17(e.g., methods to identify potential influencers)
U.S. PGPUB 2011/0282758 issued to Jacobi et al. on 17 Novembers 2011.  The subject matter disclosed therein is pertinent to that of claims 1-17 (e.g., methods to identify potential influencers)
Contact Information
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.



Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 28, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168